Case 8:17-bk-10706-ES   Doc 356 Filed 03/15/18 Entered 03/15/18 08:42:55   Desc
                         Main Document    Page 1 of 12
Case 8:17-bk-10706-ES   Doc 356 Filed 03/15/18 Entered 03/15/18 08:42:55   Desc
                         Main Document    Page 2 of 12
Case 8:17-bk-10706-ES   Doc 356 Filed 03/15/18 Entered 03/15/18 08:42:55   Desc
                         Main Document    Page 3 of 12
Case 8:17-bk-10706-ES   Doc 356 Filed 03/15/18 Entered 03/15/18 08:42:55   Desc
                         Main Document    Page 4 of 12
Case 8:17-bk-10706-ES   Doc 356 Filed 03/15/18 Entered 03/15/18 08:42:55   Desc
                         Main Document    Page 5 of 12
Case 8:17-bk-10706-ES   Doc 356 Filed 03/15/18 Entered 03/15/18 08:42:55   Desc
                         Main Document    Page 6 of 12
Case 8:17-bk-10706-ES   Doc 356 Filed 03/15/18 Entered 03/15/18 08:42:55   Desc
                         Main Document    Page 7 of 12
Case 8:17-bk-10706-ES   Doc 356 Filed 03/15/18 Entered 03/15/18 08:42:55   Desc
                         Main Document    Page 8 of 12
Case 8:17-bk-10706-ES   Doc 356 Filed 03/15/18 Entered 03/15/18 08:42:55   Desc
                         Main Document    Page 9 of 12
Case 8:17-bk-10706-ES   Doc 356 Filed 03/15/18 Entered 03/15/18 08:42:55   Desc
                         Main Document    Page 10 of 12
Case 8:17-bk-10706-ES   Doc 356 Filed 03/15/18 Entered 03/15/18 08:42:55   Desc
                         Main Document    Page 11 of 12
Case 8:17-bk-10706-ES   Doc 356 Filed 03/15/18 Entered 03/15/18 08:42:55   Desc
                         Main Document    Page 12 of 12
